


Exhibit 10.50.1

 

[ex10501i001.jpg]

 

Employment Agreement for David R. Carlucci

 

As Amended and Restated at February 16, 2006

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for David R. Carlucci

 

As Amended and Restated at February 16, 2006

 

 

 

Page

 

 

 

1.

Employment

1

 

 

 

2.

Term

1

 

 

 

3.

Offices and Duties

2

 

 

 

 

(a) Generally

2

 

(b) Place of Employment

2

 

 

 

4.

Salary and Annual Incentive Compensation

2

 

 

 

 

(a) Base Salary

3

 

(b) Annual Incentive Compensation

3

 

 

 

5.

Long-Term Compensation, Including Restricted Stock, Stock Options, and Benefits,
Deferred Compensation, and Expense Reimbursement

3

 

 

 

 

(a) Executive Compensation Plans

3

 

(b) Employee and Executive Benefit Plans

4

 

(c) Acceleration of Awards Upon a Change in Control

6

 

(d) Deferral of Compensation

6

 

(e) Reimbursement of Expenses

6

 

(f) Company Registration Obligations

6

 

(g) Limitations Under Code Section 409A

6

 

 

 

6.

Termination Due to Retirement, Death, or Disability

7

 

 

 

 

(a) Retirement

7

 

(b) Death

7

 

(c) Disability

8

 

(d) Other Terms of Payment Following Retirement, Death, or Disability

9

 

 

 

7.

Termination of Employment For Reasons Other Than Retirement, Death, or
Disability

10

 

 

 

 

(a) Termination by the Company for Cause

10

 

(b) Termination by Executive Other Than For Good Reason

10

 

(c) Termination by the Company Without Cause Prior to a Change in Control

11

 

(d) Termination by Executive for Good Reason Prior to a Change in Control

13

 

i

--------------------------------------------------------------------------------


 

 

(e) Termination by the Company Without Cause After a Change in Control

15

 

(f) Termination by Executive for Good Reason After a Change in Control

17

 

(g) Other Terms Relating to Certain Terminations of Employment

19

 

 

 

8.

Definitions Relating to Termination Events

20

 

 

 

 

(a) “Cause”

20

 

(b) “Change in Control”

20

 

(c) “Compensation Accrued at Termination”

21

 

(d) “Disability”

22

 

(e) “Good Reason”

22

 

(f) “Potential Change in Control”

23

 

 

 

9.

Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions

24

 

 

 

 

(a) Rabbi Trust Funded Upon Potential Change in Control

24

 

(b) Gross-up If Excise Tax Would Apply

24

 

 

 

10.

Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement

26

 

 

 

 

(a) Non-Competition

26

 

(b) Non-Disclosure; Ownership of Work

26

 

(c) Cooperation With Regard to Litigation

27

 

(d) Non-Disparagement

27

 

(e) Release of Employment Claims

27

 

(f) Forfeiture of Outstanding Options

27

 

(g) Survival

28

 

 

 

11.

Governing Law; Disputes; Arbitration

28

 

 

 

 

(a) Governing Law

28

 

(b) Reimbursement of Expenses in Enforcing Rights

28

 

(c) Arbitration

28

 

(d) Interest on Unpaid Amounts

29

 

 

 

12.

Miscellaneous

29

 

 

 

 

(a) Integration

29

 

(b) Successors; Transferability

29

 

(c) Beneficiaries

30

 

(d) Notices

30

 

(e) Reformation

30

 

(f) Headings

30

 

(g) No General Waivers

30

 

(h) No Obligation To Mitigate

31

 

(i) Offsets; Withholding

31

 

(j) Successors and Assigns

31

 

(k) Counterparts

31

 

ii

--------------------------------------------------------------------------------


 

 

(l) Due Authority and Execution

31

 

(m) Representations of Executive

31

 

 

 

13.

Indemnification

31

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for David R. Carlucci

 

As Amended and Restated at February 16, 2006

 

THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH INCORPORATED, a Delaware
corporation (the “Company”), and David R. Carlucci (“Executive”) became
effective as of October 7, 2002 (the “Effective Date”). The first amendment and
restatement of this Employment Agreement became effective as of December 3,
2002, the second amendment and restatement of this Employment Agreement became
effective as of January 1, 2005, and the third amendment and restatement of this
Employment Agreement shall become effective as of February 16, 2006.

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ Executive as Chief Executive Officer and
President of the Company and Chairman of the Board (from April 1, 2006 onward),
and Executive desires to accept such employment on the terms and conditions
herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.                                       Employment.

 

The Company hereby agrees to employ Executive as its Chief Executive Officer and
President, and Executive hereby agrees to accept such employment during the Term
as defined in Section 2 (subject to Section 7(c) and 7(e)) and to serve in such
capacities from and after January 1, 2005, upon the terms and conditions set
forth in this Employment Agreement (the “Agreement”). Prior to January 1, 2005,
Executive served as Chief Operating Officer of the Company, which office and
title he relinquished with his consent. Commencing April 1, 2006, Executive
shall become Chairman of the Board, Chief Executive Officer and President.

 

2.                                       Term.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on January 1, 2005 and ending on December 31, 2007 and any
period of extension thereof in accordance with this Section 2, except that the
Term will end at a date, prior to the end of such period or extension thereof,
specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2007 (extending the Term to December 31,
2008) and on each

 

--------------------------------------------------------------------------------


 

succeeding December 31 thereafter, unless either party shall have served written
notice in accordance with Section 12(d) upon the other party on or within 90
days before the December 31 extension date electing not to extend the Term
further as of that December 31 extension date, in which case employment shall
terminate on that December 31 and the Term shall end at that date, subject to
earlier termination of employment and earlier termination of the Term in
accordance with Section 6 or 7. The foregoing notwithstanding, in the event
there occurs a Potential Change in Control during the period of 180 days prior
to the December 31 on which the Term will terminate as a result of notice given
by Executive hereunder, the Term shall be extended automatically at that
December 31 by an additional period such that the Term will extend until the
180th day following such Potential Change in Control.

 

3.                                       Offices and Duties.

 

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) and 7(e):

 

(a)  Generally.    Executive shall serve as the Chief Executive Officer and
President of the Company, and from April 1, 2006 onward also as Chairman of the
Board of the Company, and shall be nominated and, if elected, shall serve as a
member of the Board of Directors of the Company (the “Board”) and, for so long
as he is serving on the Board, Executive agrees to serve as a member of any
Board committee if the Board shall elect Executive to such committee. In any and
all such capacities, Executive shall report only to the Board of Directors and,
on or before March 31, 2006, the Executive Chairman of the Board of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the chief executive officer and president and chairman of
the board (from April 1, 2006 onward) of a publicly held corporation of the
size, type, and nature of the Company as they may exist from time to time and
consistent with such position and status. Executive shall devote his full
business time and attention, and his best efforts, abilities, experience, and
talent, to the positions of Chief Executive Officer, President and Chairman of
the Board (from April 1, 2006 onward) and for the businesses of the Company
without commitment to other business endeavors, except that Executive (i) may
make personal investments which are not in conflict with his duties to the
Company and manage personal and family financial and legal affairs, (ii) may
serve as a member of the board of directors of such companies as he is serving
on as of January 1, 2005, (iii) undertake public speaking engagements, and
(iv) serve as a director of (or similar position with) any other business or an
educational, charitable, community, civic, religious, or similar type of
organization, with the approval of the Board, so long as such activities (i.e.,
those listed in clauses (i) through (iv)) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or impair the
business of the Company or its subsidiaries.

 

(b)  Place of Employment.    Executive’s principal place of employment shall be
at the Company’s principal executive offices in Fairfield, Connecticut.

 

4.                                       Salary and Annual Incentive
Compensation.

 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 

2

--------------------------------------------------------------------------------


 

(a)  Base Salary.    The Company will pay to Executive during the Term a base
salary at the annual rate of $825,000, payable commencing at April 1, 2006 in
accordance with the Company’s usual payroll practices with respect to senior
executives (except to the extent deferred under Section 5(d)). Executive’s
annual base salary shall be reviewed by the Compensation and Benefits Committee
of the Board (the “Committee”) as of April 1 of each year of the Term, beginning
in 2006, and may be increased above, but may not be reduced below, the
then-current rate of such base salary. For purposes of this Agreement, “Base
Salary” means Executive’s then-current base salary.

 

(b)  Annual Incentive Compensation.    The Company will pay to Executive during
the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Company; provided, however, that the
annual target incentive opportunity shall be not less than 100% of Base Salary
for achievement of target level performance, with the nature of the performance
and the levels of performance triggering payments of such annual target
incentive compensation for each year to be established after consultation with
Executive and communicated to Executive during the first quarter of such year by
the Committee. In addition, the Committee (or the Board) may determine, in its
discretion, to increase Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the Company’s usual practices with respect to payment of
incentive compensation to senior executives (except to the extent deferred under
Section 5(d)).

 

5.                                       Long-Term Compensation, Including
Restricted Stock, Stock Options, Benefits, Deferred Compensation, and Expense
Reimbursement.

 

(a)  Executive Compensation Plans.    Executive shall be entitled during the
Term to participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs and subject to the limitation specified
in Section 5(a)(v) below; provided that for purposes of eligibility and benefit
participation levels under any such programs hereafter adopted that are not
tax-qualified or otherwise subject to nondiscrimination requirements under the
Internal Revenue Code of 1986, as amended, Executive shall be given full service
credit for service with IBM Corporation (“Past Service Credit”) and, with
respect to existing programs, Executive will be entitled to Past Service Credit
as provided in Section 5(b).

 

In furtherance of the foregoing:

 

(i)                                     Executive will continue to be eligible
for awards of Restricted Stock Units (“PERS”) under the Performance-Based
Restricted Stock Program (the “PBRSP”) which match the amount of annual
incentive compensation earned under Section 4(b); provided, however, that the
Company may replace the PBRSP with a different long-term incentive program
providing an incentive

 

3

--------------------------------------------------------------------------------


 

opportunity determined by the Committee to be reasonably comparable to that
under the PBRSP.

 

(ii)                                  The Company shall grant Executive, as of
January 1, 2005, 38,000 Restricted Stock Units (“RSUs”) pursuant to and subject
to the terms of the Company’s Amended and Restated 1998 Stock Incentive Plan
(“1998 Plan”) (the “Promotion RSU Grant”). The Promotion RSU Grant shall vest as
to one-third of the RSUs on each of the first three anniversaries of the date of
grant (subject to accelerated vesting in accordance with other provisions of
this Agreement). Other terms of the RSUs shall be governed by the 1998 Plan and
the agreement under the 1998 Plan setting forth the terms of the RSUs.

 

(iii)                               The Company shall grant to Executive as of
January 1, 2005 stock options (the “Promotion Options”) to acquire 115,000
common shares of the Company, par value $.01 per share (the “Company Common
Stock”). The Promotion Options shall be granted under the 1998 Plan, shall have
an exercise price per share equal to the Fair Market Value (as defined in the
1998 Plan) of the Company Common Stock on the date of grant, shall vest and
become fully exercisable as to one-third of the underlying shares on each of the
first three anniversaries of the date of grant (subject to accelerated vesting
in accordance with other provisions of this Agreement) and shall provide for an
exercise period equal to (x) the remaining option term of ten years from date of
grant for so long as Executive remains employed, (y) upon Executive’s
termination of employment by the Company without Cause or by Executive for Good
Reason, the shorter of the remaining option term or three years from date of
termination, and (z), upon other terminations of Executive’s employment, in
accordance with the terms of this Agreement and otherwise in accordance with the
customary terms of options under the 1998 Plan.

 

(iv)                              All unvested PERS granted under the PBRSP
prior to January 1, 2005 and all unvested stock options granted by the Company
prior to January 1, 2005 will continue to vest during the Term and shall be
governed by the terms applicable to the original award (including terms
applicable under Executive’s employment agreement as in effect prior to
January 1, 2005).

 

(v)                                 Other provisions of this Section 5
notwithstanding, Executive agrees that no stock options (or any long-term equity
award that replaces options) will be granted to Executive for the 2005 award
cycle.

 

(b)  Employee and Executive Benefit Plans.    Executive shall be entitled during
the Term to participate, without discrimination or duplication, in all employee
and executive benefit plans and programs of the Company, as presently in effect
or as they may be modified or added to by the Company from time to time, to the
extent such plans are available to other senior executives or employees of the
Company, subject to the eligibility and other requirements of such plans and
programs, including without limitation plans providing pensions, supplemental
pensions, supplemental and other retirement benefits, medical insurance, life
insurance, disability insurance, and accidental death or dismemberment
insurance, as well as savings, profit-sharing, and stock ownership plans,
provided that such benefit plans and programs, in the aggregate, shall provide
Executive with benefits and compensation substantially no less

 

4

--------------------------------------------------------------------------------


 

favorable than those provided by the Company to Executive under such plans and
programs as in effect on the Effective Date. Additionally, Executive shall be
eligible to participate in and receive benefits under the Company’s Employee
Protection Plan, and Executive shall be eligible to receive or participate in
perquisites under policies implemented by the Board and the Committee.

 

In furtherance of and not in limitation of the foregoing, during the Term:

 

(i)                                     Executive will participate as Chief
Executive Officer and President and Chairman of the Board (from April 1, 2006
onward) in all executive and employee vacation and time-off programs; provided
that Executive shall be entitled to a minimum of 25 vacation days annually; and

 

(ii)                                  Executive will be entitled to retirement
benefits substantially in accordance with the IMS Health Incorporated
Supplemental Executive Retirement Plan (the “SERP”), as in effect on the
Effective Date; provided, however, that, the provisions of the SERP
notwithstanding, (A) for vesting purposes under the SERP, Executive shall be
credited with 26 years of “Service,” based on his prior employment with IBM
Corporation; (B) in place of the annual benefit formula in Section 3.1(b)(i) and
3.2(b)(i) of the SERP, Executive’s Retirement Benefit or Deferred Vested Benefit
shall be calculated as “8% of his Average Final Compensation multiplied by the
number of his years of Service not in excess of five years, plus 1.675% of such
Average Final Compensation multiplied by the number of his years of Service over
five through the month in which Executive reaches age 65, with an additional
benefit accruing in the month in which Executive reaches age 65 such that the
aggregate Retirement Benefit or Deferred Vested Benefit at that time shall equal
60% (such additional benefit being approximately 0.3%; 60% represents the
maximum authorized level of this Benefit)”; and (C), in addition to the offsets
specified in subsections (ii), (iii) and (iv) of Section 3.1(b) and 3.2(b) of
the SERP, the Retirement Benefit or Deferred Vested Benefit payable under the
SERP shall be reduced by the amount of Executive’s vested retirement benefits
paid or payable to Executive under any qualified or non-qualified defined
benefit pension plan maintained by IBM Corporation as though such benefits were
a “Basic Plan Benefit” for purposes of the SERP (and calculated in the form of
an annual life annuity as provided for in Section (3) of the SERP).

 

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)) or Executive terminates voluntarily and not for “Good Reason” (as
defined in Section 8(e)), Executive may elect continued participation after
termination of employment in the Company’s health and medical coverage for
himself and his spouse and dependent children after such coverage would
otherwise end for his lifetime (under rules in effect at the Effective Date
hereof); provided, however, that in the event of such election, Executive shall
pay the Company each year an amount equal to (i), during the first 18 months
after termination (or other applicable period under COBRA), the then-current
annual COBRA premium being paid (or payable) by any other former employee of the
Company, and (ii), thereafter, the annual amount payable in accordance with
standard payment rates applicable to employees as of the Effective date of this
agreement except in each case as may be otherwise provided under Section 6 or 7.
If Executive’s age and

 

5

--------------------------------------------------------------------------------


 

years of service do not qualify him for full benefits under the Company’s
retiree health benefits plan, Executive and his spouse and qualifying dependents
shall be entitled to the same benefits as would have been provided if
Executive’s age and years of service had qualified for full benefits under such
plan.

 

(c)  Acceleration of Awards Upon a Change in Control.    In the event of a
Change in Control (as defined in Section 8(b)), or as otherwise provided for
hereunder, all outstanding stock options, restricted stock, RSUs and other
equity-based awards granted to and held by Executive shall become vested and
exercisable.

 

(d)  Deferral of Compensation.    If the Company has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other senior executive
officer of the Company. Any plan or program of the Company which provides
benefits based on the level of salary, annual incentive, or other compensation
of Executive shall, in determining Executive’s benefits, take into account the
amount of salary, annual incentive, or other compensation prior to any reduction
for voluntary contributions made by Executive under any deferral or similar
contributory plan or program of the Company, but shall not treat any payout or
settlement under such a deferral or similar contributory plan or program to be
additional salary, annual incentive, or other compensation for purposes of
determining such benefits, unless otherwise expressly provided under such plan
or program.

 

(e)  Reimbursement of Expenses.    The Company will promptly reimburse Executive
for all reasonable business expenses and disbursements incurred by Executive in
the performance of Executive’s duties during the Term in accordance with the
Company’s reimbursement policies as in effect from time to time.

 

(f)  Company Registration Obligations.    The Company will use its best efforts
to file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

 

(g)  Limitations Under Code Section 409A. In the event that, as a result of
Section 409A of the Code (and any related regulations or other pronouncements
thereunder), any of the payments or benefits that Executive is entitled to under
the terms of this Agreement, the SERP, or any other plan involving deferred
compensation (as defined under Code Section 409A) may not be made at the time
contemplated by the terms thereof without causing the Executive to be subject to
an income tax penalty and interest and the timing of payment is the sole cause
of such adverse tax consequences, the Company will make such payment on the
first day permissible under Code Section 409A without the Executive incurring a
tax penalty. In particular, with respect to the lump sum SERP payments and
severance payments provided for hereunder, in the event of any delay in the
payment date as a result of Code Section 409A(a)(2)(A)(i) and (B)(i), the
Company will adjust the payments to reflect the deferred payment date using the
interest rate prescribed under the SERP. In addition, other provisions

 

6

--------------------------------------------------------------------------------


 

of this Agreement, the SERP, or any other such plan notwithstanding, the Company
shall have no right to accelerate any such payment or to make any such payment
as the result of an event except to the extent permitted under Section 409A.

 

6.                                       Termination Due to Retirement, Death,
or Disability.

 

(a)  Retirement.    Executive may elect to terminate employment hereunder by
retirement at or after age 60 or at such earlier age as may be approved by the
Board (in either case, “Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Retirement, and the Company will pay Executive,
and Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, an amount equal to annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for that year if his employment had not terminated,
based on performance actually achieved in that year (determined by the Committee
following completion of the performance year), multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at termination and all other terms of such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted (subject to
Section 10(f) hereof); and

 

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under the SERP and any other benefit plan shall be governed by such
plan, as modified by this Agreement.

 

(b)  Death.    In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Company will pay Executive’s beneficiary or estate, and Executive’s
beneficiary or estate will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s death
occurred, an amount equal to the annual incentive

 

7

--------------------------------------------------------------------------------


 

compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year), multiplied by a fraction the numerator of which is the number of days
Executive was employed in the year of his death and the denominator of which is
the total number of days in the year of death;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at death and all other terms of such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted; and

 

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under the SERP and any other benefit plan shall be governed by such
plan, as modified by this Agreement.

 

(c)  Disability.    The Company may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 8(d)) of Executive. Such
employment shall terminate at the expiration of the 30-day period referred to in
the definition of Disability set forth in Section 8(d), unless Executive has
returned to service and presented to the Company a certificate of good health
prior to such termination as specified in Section 8(d). Upon termination of
employment, the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after termination of employment
due to Disability, and the Company will pay Executive, and Executive will be
entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, an amount equal to the annual incentive compensation that would have
become payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for that year if his employment had not terminated,
based on performance actually achieved in that year (determined by the Committee
following completion of the performance year), multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

(iii)                               The vesting and exercisability of stock
options held by Executive at termination and all other terms of such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted, as modified by this
Agreement;

 

(iv)                              Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards and
other long-term incentive awards

 

8

--------------------------------------------------------------------------------


 

is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

 

(v)                                 Disability benefits shall be payable in
accordance with the Company’s plans, programs and policies (including the SERP)
as modified by this Agreement, and all deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, provided that, if the Company’s payment obligation (determined on
a monthly basis) pursuant to Section 7(c)(ii) hereof (the
“Section 7(c)(ii) Payments”) would have been greater than the monthly payments
if Executive’s termination of employment had been treated as a termination by
the Company without Cause, Executive shall be entitled to an additional monthly
payment equal to the difference between the Section 7(c)(ii) Payments and the
monthly payments due Executive pursuant to this Section 6(c)(v), to the extent
of such excess; and

 

(vi)                              For the period extending from the date of
termination due to Disability until the date Executive reaches age 65, Executive
shall continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical insurance, disability insurance and life insurance benefits (but not
other benefits, such as pension and retirement benefits, provided under
Section 5(b)) in which Executive was participating immediately prior to
termination, the terms of which allow Executive’s continued participation, as if
Executive had continued in employment with the Company during such period or, if
the terms of such plans or programs do not allow Executive’s continued
participation, Executive shall be paid a cash payment equivalent on an after-tax
basis to the value of the additional benefits (of the type described in this
Section 6(c)(vi)) Executive would have received under such plans or programs had
Executive continued to be employed during such period following Executive’s
termination until age 65, with such benefits provided by the Company at the same
times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 6(c)(vi).

 

(d)  Other Terms of Payment Following Retirement, Death, or
Disability.    Nothing in this Section 6 shall limit the benefits payable or
provided in the event Executive’s employment terminates due to Retirement,
death, or Disability under the terms of plans or programs of the Company more
favorable to Executive (or his beneficiaries) than the benefits payable or
provided under this Section 6 (except in the case of annual incentives in lieu
of which amounts

 

9

--------------------------------------------------------------------------------


 

are paid hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid as promptly as practicable after such termination of employment.

 

7.                                       Termination of Employment For Reasons
Other Than Retirement, Death, or Disability.

 

(a)  Termination by the Company for Cause.    The Company may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(a)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease, and the Company will pay Executive,
and Executive will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

 

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted, as modified by this Agreement; and

 

(iii)                               All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, and all rights under the SERP and any other benefit plan shall be
governed by such plan, as modified by this Agreement.

 

(b)  Termination by Executive Other Than For Good Reason.    Executive may
terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time. An election by Executive not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of employment by Executive for reasons other than Good Reason at the date of
expiration of the Term, unless a Change in Control (as defined in Section 8(b))
occurs prior to, and there exists Good Reason at, such date of expiration. At
the time Executive’s employment is terminated by Executive other than for Good
Reason the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

 

10

--------------------------------------------------------------------------------


 

(iii)                               All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, and all rights under the SERP and any other benefit plan shall be
governed by such plan, as modified by this Agreement.

 

(c)  Termination by the Company Without Cause Prior to a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, if at the date of termination no Change in Control or a Potential
Change in Control has occurred, upon at least 90 days’ written notice to
Executive. The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive’s positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day period, if so specified by the
Company in the written notice, provided that Executive shall be treated as an
employee of the Company (without any assigned duties) for all other purposes of
this Agreement, including for purposes of Sections 4 and 5, from such specified
date until the expiration of such 90-day period. An election by the Company not
to extend the Term pursuant to Section 2 hereof shall be deemed to be a
termination of Executive’s employment by the Company without Cause at the date
of expiration of the Term and shall be subject to this Section 7(c) if at the
date of such termination no Change in Control or a Potential Change in Control
has occurred; provided, however, that, if Executive has attained age 65 at such
date of termination, such termination shall be deemed a Retirement of Executive.
At the time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to two
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the
Executive’s annual target incentive compensation potentially payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the Executive’s annual incentive
compensation that became payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year (the sum of (A) and (B) being herein referred to as the “Cash
Compensation”) . The amount determined to be payable under this
Section 7(c)(ii) shall be payable in monthly installments over the 24 months
following termination, without interest, except that (subject to Section 5(g))
the Company may elect to accelerate payment of the remaining balance of such
amount and to pay it as a lump sum, without discount;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to the annual target incentive compensation potentially payable in
cash to Executive (i.e., excluding the portion payable in PERS or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days

 

11

--------------------------------------------------------------------------------


 

Executive was employed in the year of termination and the denominator of which
is the total number of days in the year of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards and
other long-term incentive awards is conditioned shall be deemed to have been met
at target level at the date of termination, and restricted stock and deferred
stock awards, including outstanding PERS awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral and all rights under the SERP and any other benefit plan shall be
governed by such plan, as modified by this Agreement; and

 

(vii)                           For a period of two years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this
Section 7(c)(vii) do not allow Executive’s continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(c)(vii) Executive would have
received under such plans or programs had Executive continued to be employed
during such period, with such benefits provided by the Company at the same times
and in the same manner as such benefits would have been provided to Executive
under such plans and programs (it being understood that the value of any
insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided,

 

12

--------------------------------------------------------------------------------


 

however, that Executive must continue to satisfy the conditions set forth in
Section 10 in order to continue receiving the benefits provided under this
Section 7(c)(vii). Executive agrees to promptly notify the Company of any
employment or other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(c)(vii); and the Company be entitled to recover
from Executive any payments and the fair market value of benefits previously
made or provided to Executive hereunder which would not have been paid under
this Section 7(c)(vii) if the Company had received adequate prior notice as
required by this sentence.

 

(d)    Termination by Executive for Good Reason Prior to a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
prior to a Change in Control, upon 90 days’ written notice to the Company;
provided, however, that, if the Company has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason with respect to the matters addressed in the
written notice, and therefore Executive’s notice of termination will
automatically become null and void. At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except as
expressly provided below), and the Company will pay Executive, and Executive
will be entitled to receive, the following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to two
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) Executive’s
annual target incentive compensation potentially payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
the year of termination or (y) Executive’s annual incentive compensation that
became payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year (the sum
of (A) and (B) being herein referred to as the “Cash Compensation”). The amount
determined to be payable under this Section 7(d)(ii) shall be payable in monthly
installments over the 24 months following termination, without interest, except
that (subject to Section 5(g)) the Company may elect to accelerate payment of
the remaining balance of such amount and to pay it as a lump sum, without
discount;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

13

--------------------------------------------------------------------------------


 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards and
other long-term incentive awards is conditioned shall be deemed to have been met
at target level at the date of termination, and restricted stock and deferred
stock awards, including outstanding PERS awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral and all rights under the SERP and any other benefit plan shall be
governed by such plan, as modified by this Agreement; and

 

(vii)                           For a period of two years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this
Section 7(d)(vii) do not allow Executive’s continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(d)(vii) Executive would have
received under such plans or programs had Executive continued to be employed
during such period, with such benefits provided by the Company at the same times
and in the same manner as such benefits would have been provided to Executive
under such plans and programs (it being understood that the value of any
insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(d)(vii). Executive
agrees to promptly notify the Company of any employment or

 

14

--------------------------------------------------------------------------------


 

other arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(d)(vii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(d)(vii) if the Company had received adequate prior
notice as required by this sentence.

 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 

(e)    Termination by the Company Without Cause After a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, simultaneously with or within 24 months following a Change in
Control, upon at least 90 days’ written notice to Executive. The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day notice period, if so specified by the Company in
the written notice, provided that Executive shall be treated as an employee of
the Company (without any assigned duties) for all other purposes of this
Agreement, including for purposes of Sections 4 and 5, from such specified date
until the expiration of such 90-day period. An election by the Company not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of Executive’s employment by the Company without Cause at the date of expiration
of the Term and shall be subject to this Section 7(e) if the date of such
termination coincides with or is after a Change in Control or Potential Change
in Control; provided, however, that, if Executive has attained age 65 at such
date of termination, such termination shall be deemed a Retirement of Executive.
At the time Executive’s employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) Executive’s
annual target incentive compensation potentially payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
the year of termination or (y) Executive’s annual incentive compensation that
became payable in cash to Executive (i.e., excluding the portion payable in PERS
or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(e)(ii) shall be paid by the
Company not later than 15 days after Executive’s termination;

 

15

--------------------------------------------------------------------------------


 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards and
other long-term incentive awards is conditioned shall be deemed to have been met
at target level at the date of termination, and restricted stock and deferred
stock awards, including outstanding PERS awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

(vii)                           All rights under the SERP and any other benefit
plan shall be governed by such plan, as modified by this Agreement, except that,
the provisions of the SERP notwithstanding, the term “Average Final
Compensation” as used in the SERP shall mean the greater of (A) Average Final
Compensation as defined in the SERP or (B) $1,650,000; and

 

(viii)                        For a period of three years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits, provided under Section 5(b)) in which
Executive was participating immediately prior to termination, the terms of which
allow Executive’s continued participation, as if Executive had continued in
employment with the Company during such period, and on terms no less favorable
than the terms applicable to Executive before the Change in Control; provided,
however, that such participation shall terminate, or the benefits under such
plans and programs shall be reduced, if and to the extent Executive becomes
covered (or is eligible to become covered)

 

16

--------------------------------------------------------------------------------


 

by plans of a subsequent employer or other entity to which Executive provides
services during such period providing comparable benefits. If the terms of the
Company plans and programs referred to in this Section 7(e)(viii) do not allow
Executive’s continued participation, Executive shall be paid a cash payment
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(e)(viii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such benefits provided by the Company at the same times and in the same
manner as such benefits would have been provided to Executive under such plans
and programs (it being understood that the value of any insurance-provided
benefits will be based on the premium cost to Executive, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(e)(viii). Executive agrees to
promptly notify the Company of any employment or other arrangement by which
Executive provides services during the benefits-continuation period and of the
nature and extent of benefits for which Executive becomes eligible during such
period which would reduce or terminate benefits under this Section 7(e)(viii);
and the Company shall be entitled to recover from Executive any payments and the
fair market value of benefits previously made or provided to Executive hereunder
which would not have been paid under this Section 7(e)(viii) if the Company had
received adequate prior notice as required by this sentence.

 

If any payment or benefit under this Section 7(e) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if the Company has purported to reduce Base Salary or other level of
compensation or benefits prior to such termination in a manner that would
constitute Good Reason, then the Base Salary or other level of compensation in
effect before such reduction shall be used to calculate payments or benefits
under this Section 7(e).

 

(f)    Termination by Executive for Good Reason After a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within 24 months following a Change in Control, upon 90
days’ written notice to the Company; provided, however, that, if the Company has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void. At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 

(i)                                     Executive’s Compensation Accrued at
Termination;

 

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) Executive’s
annual target incentive compensation potentially payable in cash to Executive
(i.e., excluding the portion

 

17

--------------------------------------------------------------------------------


 

payable in PERS or in other non-cash awards) for the year of termination or (y)
Executive’s annual incentive compensation that became payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year. The amount determined to be
payable under this Section 7(f)(ii) shall be paid by the Company not later than
15 days after Executive’s termination;

 

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, an
amount equal to Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards and
other long-term incentive awards is conditioned shall be deemed to have been met
at target level at the date of termination, and restricted stock and deferred
stock awards, including outstanding PERS awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;

 

(vi)                              All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

(vii)                           All rights under the SERP and any other benefit
plan shall be governed by such plan, as modified by this Agreement, except that,
the provisions of the SERP notwithstanding, the term “Average Final
Compensation” as used in the SERP shall mean the greater of (A) Average Final
Compensation as defined in the SERP or (B) $1,650,000; and

 

(viii)                        For a period of three years after such termination
(but not after Executive attains age 65), Executive shall continue to
participate in those employee and executive benefit plans and programs under
Section 5(b) to the extent such plans and programs provide medical insurance,
disability insurance and life insurance benefits (but not other benefits, such
as pension and retirement benefits,

 

18

--------------------------------------------------------------------------------


 

provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive’s continued
participation, as if Executive had continued in employment with the Company
during such period, and on terms no less favorable than the terms applicable to
Executive before the Change in Control; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this
Section 7(f)(viii) do not allow Executive’s continued participation, Executive
shall be paid a cash payment equivalent on an after-tax basis to the value of
the additional benefits described in this Section 7(f)(viii) Executive would
have received under such plans or programs had Executive continued to be
employed during such period, with such benefits provided by the Company at the
same times and in the same manner as such benefits would have been provided to
Executive under such plans and programs (it being understood that the value of
any insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(f)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(f)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(f)(viii) if the Company had received adequate prior
notice as required by this sentence.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or
benefits was the basis for Executive’s termination for Good Reason or would
otherwise constitute Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(f).

 

(g)    Other Terms Relating to Certain Terminations of Employment.    Whether a
termination is deemed to be at or following a Change in Control or Potential
Change in Control for purposes of Sections 7(c), (d), (e), or (f) is determined
at the date of termination, regardless of whether the Change in Control had
occurred at the time a notice of termination was given. In the event Executive’s
employment terminates for any reason set forth in Section 7(b) through (f),
Executive will be entitled to the benefit of any terms of plans or agreements
applicable to Executive which are more favorable than those specified in this
Section 7 (except in the case of annual incentives in lieu of which amounts are
paid hereunder). Amounts payable under this Section 7 following Executive’s
termination of employment, other than those expressly payable on a deferred
basis, will be paid as promptly as practicable after such a termination of
employment, and such amounts payable under Section 7(e) or 7(f) will be paid in
no event later

 

19

--------------------------------------------------------------------------------


 

than 15 days after Executive’s termination of employment unless not determinable
within such period.

 

8.                                       Definitions Relating to Termination
Events.

 

(a)    “Cause”.    For purposes of this Agreement, “Cause” shall mean
Executive’s

 

(i)                                     willful and continued failure to
substantially perform his duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness or disability or any
failure after the issuance of a notice of termination by Executive for Good
Reason) which failure is demonstrably and materially damaging to the financial
condition or reputation of the Company and/or its subsidiaries, and which
failure continues more than 48 hours after a written demand for substantial
performance is delivered to Executive by the Board, which demand specifically
identifies the manner in which the Board believes that Executive has not
substantially performed his duties hereunder and the demonstrable and material
damage caused thereby; or

 

(ii)                                  the willful engaging by Executive in
misconduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)    “Change in Control”.    For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if, during the term of this Agreement:

 

(i)                                     any “Person,” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then-outstanding securities;

 

(ii)                                  during any period of twenty-four months
(not including any period prior to the effectiveness of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than (A) a director nominated by a Person who has entered
into an agreement with the Company to effect a

 

20

--------------------------------------------------------------------------------


 

transaction described in Sections (8)(b)(i), (iii) or (iv) hereof, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director nominated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

(iii)                               the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation
(A) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (B) after which no Person holds 20% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity;

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

 

(v)                                 the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

 

(c)    “Compensation Accrued at Termination”.    For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

(i)                                     The unpaid portion of annual base salary
at the rate payable, in accordance with Section 4(a) hereof, at the date of
Executive’s termination of employment, pro rated through such date of
termination, payable in accordance with the Company’s regular pay schedule;

 

(ii)                                  All earned and unpaid and/or vested,
nonforfeitable amounts owing or accrued at the date of Executive’s termination
of employment under any compensation and benefit plans, programs, and
arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(b) hereof
(including the guaranteed bonus and any earned and vested annual incentive
compensation and long-term incentive award) in which Executive theretofore
participated, payable in accordance with the terms and conditions of the plans,
programs, and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and

 

21

--------------------------------------------------------------------------------


 

(iii)                               Reasonable business expenses and
disbursements incurred by Executive prior to Executive’s termination of
employment, to be reimbursed to Executive, as authorized under Section 5(e), in
accordance the Company’s reimbursement policies as in effect at the date of such
termination.

 

(d)    “Disability”.    For purposes of this Agreement, “Disability” means
Executive’s absence from the full-time performance of Executive’s duties
hereunder for six consecutive months as a result of his incapacity due to
physical or mental illness or disability, and, within 30 days after written
notice of termination is thereafter given by the Company, Executive shall have
not returned to the full-time performance of such duties.

 

(e)    “Good Reason”.    For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, the occurrence of any of the
following circumstances unless, in the case of subsections (i), (iv), (vi) or
(viii) hereof, such circumstances are fully corrected prior to the date of
termination specified in the notice of termination given in respect thereof:

 

(i)         the assignment to Executive of duties inconsistent with Executive's
position and status hereunder, or an alteration, adverse to Executive, in the
nature of Executive's duties, responsibilities, and authorities, Executive's
positions or the conditions of Executive's employment from those specified in
Section 3 or otherwise hereunder (other than inadvertent actions which are
promptly remedied); for this purpose, it shall constitute "Good Reason" under
this subsection (e)(i) if (A) Executive shall be required to report to and take
direction from any person or body other than the Board of Directors and, on or
before March 31, 2006, the Executive Chairman of the Board or (B) Executive
shall be removed from the Board, from the office of Chairman of the Board, or
from any Board committee on which Executive has served during the Term, or there
occurs any failure of Executive to be nominated, elected, reappointed or
reelected as a member of the Board, as Chairman of the Board, or as a member of
any Board committee on which he has served during the Term, including a failure
of the Board or stockholders to take such actions (notwithstanding their legal
right to do so); except the foregoing shall not constitute Good Reason if
occurring in connection with the termination of Executive's employment for
Cause, Disability, Retirement, as a result of Executive's death, or as a result
of action by or with the consent of Executive; for purposes of this Section
8(e)(i), references to the Company (and the Board and stockholders of the
Company) refer to the ultimate parent company (and its board and stockholders)
succeeding the Company following an acquisition in which the corporate existence
of the Company continues, in accordance with Section 12(b);

 

(ii)                                  (A) a reduction by the Company in
Executive’s Base Salary, (B) the setting of Executive’s annual target incentive
opportunity or payment of earned annual incentive in amounts less than specified
under or otherwise not in conformity with Section 4 hereof, (C) a change in
compensation or benefits not in conformity with Section 5, or (D) a reduction,
after a Change in Control, in perquisites from the level of such perquisites as
in effect immediately prior to the Change in Control or as the same may have
been increased from time to time after the Change in Control except for
across-the-board perquisite reductions similarly affecting all senior executives
of the Company and all senior executives of any Person in control of the
Company;

 

(iii)                               the relocation of the principal place of
Executive’s employment not in conformity with Section 3(b) hereof; for this
purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is

 

22

--------------------------------------------------------------------------------


 

substantially consistent with Executive’s customary business travel obligations
in periods prior to the Effective Date;

 

(iv)                              the failure by the Company to pay to Executive
any portion of Executive’s compensation or to pay to Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven days of the date such compensation is due;

 

(v)                                 the failure by the Company to continue in
effect any material compensation or benefit plan in which Executive participated
immediately prior to a Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of compensation or
benefits provided and the level of Executive’s participation relative to other
participants, as existed at the time of the Change in Control;

 

(vi)                              the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive;

 

(vii)                           any election by the Company not to extend the
Term of this Agreement at the next possible extension date under Section 2
hereof, unless Executive will have attained age 65 at or before such extension
date; or

 

(viii)                        any other failure by the Company to perform any
material obligation under, or breach by the Company of any material provision
of, this Agreement.

 

(f)    “Potential Change in Control”.    For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 

(i)                                     the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control;

 

(ii)                                  any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or

 

(iii)                               the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

 

23

--------------------------------------------------------------------------------


 

 

9.                                       Rabbi Trust Obligation Upon Potential
Change in Control; Excise Tax-Related Provisions.

 

                (a)    Rabbi Trust Funded Upon Potential Change in
Control.    In the event of a Potential Change in Control or Change in Control,
the Company shall, not later than 15 days thereafter, have established one or
more rabbi trusts and shall deposit therein cash in an amount sufficient to
provide for full payment of all potential obligations of the Company that would
arise assuming consummation of a Change in Control, or has arisen in the case of
an actual Change in Control, and a subsequent termination of Executive’s
employment under Section 7(e) or 7(f). Such rabbi trust(s) shall be irrevocable
and shall provide that the Company may not, directly or indirectly, use or
recover any assets of the trust(s) until such time as all obligations which
potentially could arise hereunder have been settled and paid in full, subject
only to the claims of creditors of the Company in the event of insolvency or
bankruptcy of the Company; provided, however, that if no Change in Control has
occurred within two years after such Potential Change in Control, such rabbi
trust(s) shall at the end of such two-year period become revocable and may
thereafter be revoked by the Company.

 

(b)    Gross-up If Excise Tax Would Apply.    In the event Executive becomes
entitled to any amounts or benefits payable in connection with a Change in
Control or other change in control (whether or not such amounts are payable
pursuant to this Agreement) (the “Severance Payments”), if any of such Severance
Payments are subject to the tax (the “Excise Tax”) imposed by Section 4999 of
the Code (or any similar federal, state or local tax that may hereafter be
imposed), the Company shall pay to Executive at the time specified in
Section 9(b)(iii) hereof an additional amount (the “Gross-Up Payment”) such that
the net amount retained by Executive, after deduction of any Excise Tax on the
Total Payments (as hereinafter defined) and any federal, state and local income
tax and Excise Tax upon the payment provided for by Section 9(b)(i), shall be
equal to the Total Payments.

 

(i)                                     For purposes of determining whether any
of the Severance Payments will be subject to the Excise Tax and the amount of
such Excise Tax:

 

(A)                              any other payments or benefits received or to
be received by Executive in connection with a Change in Control or Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Severance Payments, constitute the
“Total Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of nationally-recognized tax counsel selected
by Executive such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

 

24

--------------------------------------------------------------------------------


 

(B)                                the amount of the Total Payments which shall
be treated as subject to the Excise Tax shall be equal to the lesser of (x) the
total amount of the Total Payments and (y) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
Section 9(b)(i)(A) hereof); and

 

(C)                                the value of any non-cash benefits or any
deferred payments or benefit shall be determined by a nationally-recognized
accounting firm selected by Executive in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

(ii)                                  For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of
Executive’s employment, Executive shall repay to the Company within ten days
after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by Executive if such repayment results in a reduction in Excise Tax
and/or federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess within ten days after the
time that the amount of such excess is finally determined.

 

(iii)                               The payments provided for in this
Section 9(b) shall be made not later than the fifteenth day following the date
of Executive’s termination of employment; provided, however, that if the amount
of such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the date of
Executive’s termination of employment. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifteenth day after the demand by the Company (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

 

(iv)                              All determinations under this
Section 9(b) shall be made at the expense of the Company by a nationally
recognized public accounting firm selected by Executive, and such determination
shall be binding upon Executive and the Company.

 

25

--------------------------------------------------------------------------------


 

10.                                 Non-Competition and Non-Disclosure;
Executive Cooperation; Non-Disparagement.

 

(a)    Non-Competition.    Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive’s employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in which he has been directly engaged on behalf of the
Company or any affiliate, or has supervised as an executive thereof, during the
last two years prior to such termination, or which was engaged in or planned by
the Company or an affiliate at the time of such termination, in any geographic
area in which such business was conducted or planned to be conducted;
(ii) induce any customers of the Company or any of its affiliates with whom
Executive has had contacts or relationships, directly or indirectly, during and
within the scope of his employment with the Company or any of its affiliates, to
curtail or cancel their business with the Company or any such affiliate;
(iii) induce, or attempt to influence, any employee of the Company or any of its
affiliates to terminate employment; or (iv) solicit, hire or retain as an
employee or independent contractor, or assist any third party in the
solicitation, hire, or retention as an employee or independent contractor, any
person who during the previous 12 months was an employee of the Company or any
affiliate; provided, however, that the limitation contained in clause (i) above
shall not apply if Executive’s employment is terminated as a result of a
termination by the Company without Cause following a Change in Control or is
terminated by Executive for Good Reason following a Change in Control; and
provided further, that activities engaged in by or on behalf of the Company are
not restricted by this covenant. The provisions of subparagraphs (i), (ii),
(iii), and (iv) above are separate and distinct commitments independent of each
of the other subparagraphs. It is agreed that the ownership of not more than one
percent of the equity securities of any company having securities listed on an
exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with clause (i) of this Section 10(a).

 

(b)    Non-Disclosure; Ownership of Work.    Executive shall not, at any time
during the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

26

--------------------------------------------------------------------------------


 

(c)    Cooperation With Regard to Litigation.    Executive agrees to cooperate
with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations. The Company agrees to reimburse Executive, on an after-tax basis,
for all expenses actually incurred in connection with his provision of testimony
or assistance.

 

(d)    Non-Disparagement.    Executive shall not, at any time during the Term
and thereafter make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or affiliates or their respective officers, directors, employees,
advisors, businesses or reputations, nor shall Executive’s successor in office
make any such statements or representations regarding Executive. Notwithstanding
the foregoing, nothing in this Agreement shall preclude Executive or his
successor from making truthful statements that are required by applicable law,
regulation or legal process.

 

(e)    Release of Employment Claims.    Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination) (the “Termination
Benefits”), that he will execute a general release in the standard form employed
by the Company, releasing any and all claims arising out of Executive’s
employment (other than enforcement of this Agreement and other than with respect
to vested rights or rights provided for under any benefit plan or arrangement of
the Company).

 

(f)    Forfeiture of Outstanding Options.    The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10, all options to
purchase Common Stock granted by the Company and then held by Executive or a
transferee of Executive shall be immediately forfeited and thereupon such
options shall be cancelled. Notwithstanding the foregoing, Executive shall not
forfeit any option unless and until there shall have been delivered to him,
within six months after the Board (i) had knowledge of conduct or an event
allegedly constituting grounds for such forfeiture and (ii) had reason to
believe that such conduct or event could be grounds for such forfeiture, a copy
of a resolution duly adopted by a majority affirmative vote of the membership of
the Board (excluding Executive) at a meeting of the Board called and held for
such purpose (after giving Executive reasonable notice specifying the nature of
the grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, Executive has engaged and
continues to engage in conduct set forth in this Section 10(f) which constitutes
grounds for forfeiture of Executive’s options; provided, however, that if any
option is exercised after delivery of such notice and the Board subsequently
makes the determination described in this sentence, Executive shall be required
to pay to the Company an amount equal to the difference between the aggregate
value of the shares acquired upon such exercise at the date of the Board
determination and the aggregate exercise price paid by Executive. Any such

 

27

--------------------------------------------------------------------------------


 

forfeiture shall apply to such options notwithstanding any term or provision of
any option agreement. In addition, options granted to Executive on or after the
Effective Date, and gains resulting from the exercise of such options, shall be
subject to forfeiture in accordance with the Company’s standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of such options.

 

(g)    Survival.    The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 

11.                                 Governing Law; Disputes; Arbitration.

 

(a)    Governing Law.    This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of Delaware,
without regard to conflicts of law principles. If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this Agreement.
The invalidity of any such portion shall not affect the force, effect, and
validity of the remaining portion hereof. If any court determines that any
provision of Section 10 is unenforceable because of the duration or geographic
scope of such provision, it is the parties’ intent that such court shall have
the power to modify the duration or geographic scope of such provision, as the
case may be, to the extent necessary to render the provision enforceable and, in
its modified form, such provision shall be enforced.

 

(b)    Reimbursement of Expenses in Enforcing Rights.    All reasonable costs
and expenses (including fees and disbursements of counsel) incurred by Executive
in negotiating this Agreement (up to a maximum of $15,000) and thereafter
seeking to interpret this Agreement or enforce rights pursuant to this Agreement
shall be paid on behalf of or reimbursed to Executive promptly by the Company,
whether or not Executive is successful in asserting such rights; provided,
however, that no reimbursement shall be made of such expenses relating to any
unsuccessful assertion of rights if and to the extent that Executive’s assertion
of such rights was in bad faith or frivolous, as determined by arbitrators in
accordance with Section 11(c) or a court having jurisdiction over the matter.

 

(c)    Arbitration.    Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Fairfield, CT
by three arbitrators in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at the
time of submission to arbitration. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. For purposes of entering any judgment
upon an award rendered by the arbitrators, the Company and Executive hereby
consent to the jurisdiction of any or all of the following courts: (i) the
United States District Court for the District of Connecticut, (ii) any of the
courts of the State of Connecticut, or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to Section

 

28

--------------------------------------------------------------------------------


 

11(b), the Company shall bear all costs and expenses arising in connection with
any arbitration proceeding pursuant to this Section 11. Notwithstanding any
provision in this Section 11, Executive shall be paid during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

 

(d)    Interest on Unpaid Amounts.    Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank.

 

12.  Miscellaneous.

 

(a)    Integration.    This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of Executive by the Company, any parent or predecessor company, and
the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Company and its subsidiaries. The foregoing notwithstanding, Executive shall not
participate in the Company’s Employee Protection Plan unless the aggregate
benefits provided under such plan would exceed the aggregate benefits provided
to Executive under this Agreement upon termination of employment. Executive
shall remain entitled to any right or benefit under a Change-in-Control
Agreement executed by the Company, for so long as such Change-in-Control
Agreement remains in effect, if and to the extent that such right or benefit is
more favorable than a corresponding provision of this Agreement, but no payment
or benefit under the Change-in-Control Agreement shall be made or extended which
duplicates any payment or benefit hereunder. If and to the extent that this
Agreement may provide enhanced benefits to Executive under the SERP which
benefits are not explicitly provided for under the SERP, the SERP shall be
deemed amended by this Agreement (but only insofar as it pertains to Executive).
This Agreement constitutes the entire agreement among the parties with respect
to the matters herein provided, and no modification or waiver of any provision
hereof shall be effective unless in writing and signed by the parties hereto.
Executive shall not be entitled to any payment or benefit under this Agreement
which duplicates a payment or benefit received or receivable by Executive under
such prior agreements and understandings or under any benefit or compensation
plan of the Company.

 

(b)    Successors; Transferability.    The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 12(c).

 

29

--------------------------------------------------------------------------------


 

(c)    Beneficiaries.    Executive shall be entitled to designate (and change,
to the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.

 

(d)    Notices.    Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

If to the Company:

 

 

 

 

IMS HEALTH INCORPORATED

 

 

1499 Post Road

 

 

Fairfield, CT 06824

 

 

Attention: General Counsel

 

 

 

 

If to Executive:

 

 

 

 

David R. Carlucci

 

 

1499 Post Road

 

 

Fairfield, CT 06824

 

 

 

 

 

Arthur Woodard, Esq.

 

 

Kaye Scholer LLP

 

 

425 Park Avenue

 

 

New York, NY 10022-3598

 

 

(212) 836-8005

 

 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

 

(e)    Reformation.    The invalidity of any portion of this Agreement shall not
deemed to render the remainder of this Agreement invalid.

 

(f)    Headings.    The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.

 

(g)    No General Waivers.    The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No

 

30

--------------------------------------------------------------------------------


 

such waiver shall be effective unless in writing and signed by the party against
whom such waiver is sought to be enforced.

 

(h)    No Obligation To Mitigate.    Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by the Company to Executive following the Term
shall be correspondingly reduced.

 

(i)    Offsets; Withholding.    The amounts required to be paid by the Company
to Executive pursuant to this Agreement shall not be subject to offset other
than with respect to any amounts that are owed to the Company by Executive due
to his receipt of funds as a result of his fraudulent activity. The foregoing
and other provisions of this Agreement notwithstanding, all payments to be made
to Executive under this Agreement, including under Sections 6 and 7, or
otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

 

(j)    Successors and Assigns.    This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Company
and its successors and assigns.

 

(k)    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(l)    Due Authority and Execution.    The execution, delivery and performance
of this Agreement has been duly authorized by the Company and this Agreement
represents the valid, legal and binding obligation of the Company, enforceable
against the Company according to its terms.

 

(m)    Representations of Executive.    Executive represents and warrants to the
Company that he has the legal right to enter into this Agreement and to perform
all of the obligations on his part to be performed hereunder in accordance with
its terms and that he is not a party to any agreement or understanding, written
or oral, which prevents him from entering into this Agreement or performing all
of his obligations hereunder. In the event of a breach of such representation or
warranty on Executive’s part or if there is any other legal impediment which
prevents him from entering into this Agreement or performing all of his
obligations hereunder, the Company shall have the right to terminate this
Agreement forthwith in accordance with the same notice and hearing procedures
specified above in respect of a termination by the Company for Cause pursuant to
Section 7(a) and shall have no further obligations to Executive hereunder.
Notwithstanding a termination by the Company under this Section 12(m),
Executive’s obligations under Section 10 of this Agreement shall survive such
termination.

 

13.  Indemnification.

 

All rights to indemnification by the Company now existing in favor of Executive
as provided in the Company’s Certificate of Incorporation or By-laws or pursuant
to other

 

31

--------------------------------------------------------------------------------


 

agreements in effect on or immediately prior to the Effective Date shall
continue in full force and effect from the Effective Date (including all periods
after the expiration of the Term), and the Company shall also advance expenses
for which indemnification may be ultimately claimed as such expenses are
incurred to the fullest extent permitted under applicable law, subject to any
requirement that Executive provide an undertaking to repay such advances if it
is ultimately determined that Executive is not entitled to indemnification;
provided, however, that any determination required to be made with respect to
whether Executive’s conduct complies with the standards required to be met as a
condition of indemnification or advancement of expenses under applicable law and
the Company’s Certificate of Incorporation, By-laws, or other agreement shall be
made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law). After the date hereof, the
Company shall not amend its Certificate of Incorporation or By-laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce any rights of Executive to indemnification
pursuant to applicable law. In addition, the Company will maintain directors’
and officers’ liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms
substantially no less favorable than those in effect on the Effective Date.

 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date first above written.

 

 

IMS HEALTH INCORPORATED

 

 

 

 

By:

/s/ David M. Thomas

 

 

 

Name:    David M. Thomas

 

 

Title:      Executive Chairman of the Board

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ David R. Carlucci

 

 

David R. Carlucci

 

32

--------------------------------------------------------------------------------

 
